Conviction is for murder, punishment being four years in the penitentiary.
No bills of exception are found in the record. There does appear what purports to be some objection to the court's charge, but it is not authenticated by the trial judge's signature. In these purported objections reference is made to a number of special requested charges, but no requested charges are found brought forward in this record.
Deceased was James White, a negro. Appellant, Pat Henderson and Buster Whitely were white men. The killing grew out of a difficulty between deceased and his son Oleen White, on the one hand, and the three white men named, on the other. The record is silent as to what brought about the trouble. The killing occurred at a gin where White and his son had carried some seed cotton. The state's testimony, in substance, was to the effect that appellant and his two companions approached deceased and his son and engaged in an altercation with them; that Oleen White ran away from the scene of the trouble and was pursued by Henderson; that deceased released himself from appellant and Whitely and was hurriedly leaving the scene when appellant drew a pistol and fired four shots at him, which resulted in his almost immediate death. Appellant went to a truck which was standing on the gin grounds and gave his pistol to the driver of the truck and told him to hide it. After Henderson returned from his pursuit of Oleen White, Whitely and Henderson went to the gin office where deceased had gone, and the two assaulted him, either pushing or dragging him out of the gin office. Whitely drew a knife from his pocket and was threatening to cut deceased's head off when he was interferred with by some parties present. He threw the knife down by the side of deceased's body, saying at the time, "That is the knife he tried to cut me with." State's witness said this was the same knife he had a few minutes before seen Whitely take out of his own pocket. Appellant did not participate in the last assault upon the wounded negro by his two companions. Appellant's version of the matter, supported by the testimony of his witnesses, was that he was not a party to the original trouble between the negroes and Whitely and Henderson, but that they were fighting when he first noticed them, and that he saw deceased draw a knife and start to cut Whitely with it, and that he (appellant) fired solely in Whitely's defense.
All the issues, and the defensive issue of acting in behalf of Whitely, were properly and fairly submitted by the court, and all findings of fact *Page 423 
are in favor of the state. The evidence amply supports the verdict.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.